Mr. Justice Thompson, dissenting: When the original deposit here involved was made, in 1914, when the deposits which compose the fund in question were made from time to time thereafter, and when Peter Reder died, in 1918, it was not possible under the laws of Illinois to create an estate in personal property with a right of survivorship. (See for analysis of law my dissent in the VanVlack case, 310 Ill. 194.) There was no transfer of title to the money deposited by gift or otherwise during the life of Peter and at his death it became a part of his estate. All the money deposited when the rubber-stamp agreement was signed was withdrawn before any of the money now claimed by Emma was deposited. The opinion does not show how title to this money passed from the owner to the claimant.